            Case 1:18-cv-02706-RDM Document 10 Filed 03/05/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  CHRISTINE GOLD,

                         Plaintiff,

                  v.                               Civil Action No. 18-2706 (RDM)

  ELISABETH DEVOS, et al.,

                         Defendants.


                       CONSENT MOTION FOR EXTENSION OF TIME

       Defendants, by and through undersigned counsel, move pursuant to Federal Rule of Civil

Procedure 6(b)(1) for an enlargement of time of 14 days to: 1) file their answer or otherwise

respond to the Complaint; and 2) appear before the Court for a Status Conference. Defendants

have sought one prior extension in this case.

       1.       Plaintiff filed her complaint on November 20, 2018.

       2.       The Court held a Status Conference on February 7, 2019. Pursuant to the Court’s

February 7, 2019 Minute Entry, another Status Conference is currently scheduled for March 7,

2019 at 11:30 am.

       3.       Defendants’ answer to Plaintiff’s Complaint is due on March 14, 2019.

       4.       There is good cause for the requested extension. The Assistant United States

Attorney who had been assigned to this matter began an unexpected and extended medical leave

of absence from the office during the week of February 4, 2019, from which he has not yet

returned. As a result of this Assistant United States Attorney’s extended absence, 89 of his active

cases were transferred within the U.S. Attorney’s Office to a newly hired Assistant United States

Attorney, the undersigned, who began employment on February 11, 2019.
            Case 1:18-cv-02706-RDM Document 10 Filed 03/05/19 Page 2 of 2



       5.       This motion is being filed in good faith and not for purposes of gaining any unfair

advantage through delay. Undersigned counsel needs time to review the pleadings and confer

with the Agency about this case.

       6        Accordingly, for its Answer or other response to Plaintiff’s Complaint and for the

next Status Conference, Defendants request a 14-day extension.

       7.       In accordance with Local Civil Rule 7(m), the undersigned contacted opposing

counsel by telephone to learn Plaintiff’s position on this Motion. Plaintiff consents to the 14-day

extension of both Defendant’s Answer deadline, and the date of the next Status Conference.

       WHEREFORE, Defendants respectfully request that the Court extend the time for

Defendants to file their Answer to Plaintiff’s Complaint, up to and including March 28, 2019 and

reschedule the next Status Conference for March 21, 2019.

DATED: March 5, 2019                          Respectfully Submitted,

                                              JESSIE K. LIU
                                              D.C. BAR # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. BAR # 924092
                                              Civil Chief

                                                    /s/ Diana V. Valdivia
                                              DIANA V. VALDIVIA
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              Civil Division
                                              555 Fourth Street, NW
                                              Washington, DC 20530
                                              (202) 252-2545
                                              diana.valdivia@usdoj.gov




                                                 2
